[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER re PLAINTIFFS MOTION FOR WAIVER OF APPELLATE FEES,COSTS AND EXPENSES
Without considering whether a nonresident alien is protected under the provisions of Practice Book § 4017, the motion is denied on the basis of the financial affidavit filed by the plaintiff, Mr. Kim.
First, this affidavit is signed by one plaintiff while the application has been made by the plaintiffs, husband and wife. The court's recollection is that Mrs. Kim worked while residing in the U.S. Second, almost one-half of Mr. Kim's weekly expenses are incurred for the education of his children. The court's recollection is that these monies are spent on issue(s) who is over the age of 18 and is attending college — he and/or she is no longer a minor. Third, Mr. Kim's affidavit lists his total liabilities as $33,000; yet just above that, he indicates a present balance of only $700 on that loan which will be paid off in less than one year. Fourth, the court has concerns about the existence and/or terms of a $30,000 "Private loan." Fifth, he lists "Total Other Assets" of some $6500 but does not break them down Sixth, the court has not been enlightened regarding the settlement money that the plaintiff(s) received from co-defendants in this matter.
LAWRENCE L. HAUSER, JUDGE.